Citation Nr: 1037460	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder (MDD) and 
posttraumatic stress disorder (PTSD), to include as secondary to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin








INTRODUCTION

The Veteran served on active duty from November 1977 to November 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and January 2006 decisions of the 
Department of Veterans Affairs (VA) North Little Rock, Arkansas 
Regional Office (RO).

The Board has recharacterized the Veteran's single service 
connection claim for MDD, as stated on the title page, to comply 
with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board previously remanded the present matter for further 
development in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran presently seeks to establish service connection for 
acquired psychiatric disorder, to include MDD and PTSD, to 
include as secondary to service connected disorders.  In March 
2009, the Board instructed the AMC/RO to contact the Veteran and 
request that he furnish additional information concerning the 
death of a fellow service member, as noted on his March 2006 
Appeal to the Board of Veterans' Appeals (VA Form 9), and then to 
contact the U.S. Army and Joint Services Records Research Center 
(JSRRC) to attempt to verify the claimed incident.  An October 
2009 correspondence to the Veteran documented the AMC/RO's 
request for the aforementioned information, but the Veteran's 
apparently failed to respond.  As the Veteran did not reply, the 
AMC/RO undertook no additional development efforts and issued a 
March 2010 supplemental statement of the case (SSOC).  
Nonetheless, the Board's March 2009 remand instructions did not 
direct the AMC/RO to contract the JSRRC only if the Veteran 
replied.  The Court of Appeals for Veterans' Claims (Court) has 
continually held that a remand by the Board confers upon the 
Veteran "as a matter of law, the right to compliance with the 
remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
As such, although the Veteran failed to supply any additional 
information, the AMC/RO still was obligated make an attempt to 
confirm the aforementioned incident with the JSRRC, based on the 
information of record.  Id.  Accordingly, the Board is without 
discretion and the Veteran's claim must again be remanded, to 
ensure the remand instructions outlined in the March 2009 Board 
remand are attempted.

In the interest of clarity, the Board finds it necessary to again 
examine the facts surrounding the Veteran's claimed in-service 
incident, which he maintains caused his current acquired 
psychiatric disorder.  In March 2006, the Veteran submitted an 
account of being in very close proximity at the time a fellow 
service member was killed and of having to view autopsy photos 
related to this incident.  The Veteran further indicated that 
this event occurred while he was stationed in Mannheim, Germany.  
See Statement in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD) (VA Form 21-0781), April 
23, 2006.  A review of the Veteran's service personnel records 
indicates that he was stationed in Germany (i) with Company B, 
2nd Battalion, 81st Armor from June 1978 to November 1980; and 
(ii) with the 512th Maintenance Company from February 1982 to May 
1983.  By no means does this information provide the most precise 
or specific information; however, the evidence is sufficiently 
specific as to request JSSRC attempt to verify the Veteran's 
account.  

Although the Veteran was provided a VA examination in December 
2005, the Board finds this examination inadequate.  Initially, 
the Board notes that the Veteran is competent to provide his 
account of witnessing a fellow service member killed, having 
viewed autopsy photos, and self-medicating his depression 
symptoms with alcohol.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also VA Form 21-0781, April 23, 2006.  A review 
of the December 2005 VA examination report also documents the 
Veteran's competent account of self-medicating depression 
symptoms in-service and his diagnosis with MDD.  Nonetheless, the 
examiner failed to address whether any acquired psychiatric 
disorder, to include MDD and/or PTSD, (i) had its onset in-
service, (ii) was related to the Veteran's military service, 
and/or (iii) whether any such disorder was caused and/or 
aggravated by any service-connected disorder.  These etiological 
questions are central to evaluating the Veteran's service 
connection claim, and the Board finds the December 2005 VA 
examination, in this respect, inadequate.  Accordingly, the Board 
has no choice but to remand the claim once again to obtain a 
sufficient medical examination.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (holding that the Board has a duty, under 38 C.F.R. 
§ 19.9(a), to remand a case "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should again contact the 
Veteran and request additional information 
that would assist in the verification of the 
incident in which the Veteran witnessed the 
death of a fellow soldier as noted in his 
March 2006 substantive appeal, including, but 
not necessarily limited to, the date, time, 
and location of the incident, the 
circumstances surrounding the incident, and 
the identity of any other witnesses to the 
incident.

2.  After giving the Veteran an appropriate 
amount of time to reply, and even if the 
Veteran provides no additional information, 
the AMC/RO should contact U.S. Army and Joint 
Services Records Research Center (JSRRC), and 
request that JSRRC research the claimed in-
service incident, and specifically ascertain 
whether anyone (i) with Company B, 2nd 
Battalion, 81st Armor, from June 1978 to 
November 1980; and/or (ii) with the 512th 
Maintenance Company, from February 1982 to 
May 1983, was killed, as described by the 
Veteran.  All development efforts, and/or 
negative response(s), should be in 
writing and associated with the claims 
folder.  

3.  After the aforementioned development 
has been completed and all records, 
and/or the negative response, associated 
with the claims folder, the Veteran should 
be afforded another VA examination to 
determine the current nature and etiology of 
any acquired psychiatric disorder, to include 
a major depressive disorder and PTSD.  The 
claims folder should be reviewed by the 
examiner and that review should be indicated 
in the examination report.  The examiner 
should record the full history of the 
Veteran's acquired psychiatric disorder, to 
include a major depressive disorder and PTSD, 
including the Veteran's own account of the 
etiology of his disability.  

The VA examiner's opinion should specifically 
address the following:

a)  Diagnose any current acquired 
psychiatric disorder.

b)  Provide a full multi-axial diagnosis 
and specifically state whether or not 
each criterion for a diagnosis of PTSD is 
met pursuant to the Diagnostic and 
Statistic Manual of Mental Disorders, 
Fourth Edition (DSM- IV).

c)  If a diagnosis of PTSD is warranted, 
specify the specific in-service stressor 
or stressors upon which that diagnosis is 
based, to include any of the Veteran's 
service-connected disabilities.

d)  Discuss whether it is at least as 
likely as not that any other currently 
diagnosed acquired psychiatric disorder 
is related to the Veteran's period of 
service and/or any of his service-
connected disorders.

A complete rationale must also be 
provided for all opinions given. 

4.  The AMC/RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefit sought on 
appeal may now be granted.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


